DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.

Information Disclosure Statement

The IDS filed 9/11/2018 has been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. The aforementioned claims recite the limitation an “actual fingerprint” of a first access device. It is noted that “fingerprint” used in this context is figurative and when paired with the adjective “actual” connotes a particular kind of fingerprint that those of ordinary skill would easily understand. The Examiner interprets “actual fingerprint” as any identifier that is associated with the 

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is not clear why the user would submit a second start request. Looking to the Specification does not clarify this issue (Specification, [0099-0100]). Does this limitation apply to every start request or only to a second, redundant start request? 

As to claim 9, the limitation “the authentication device” in lines 6-7 lacks antecedent basis. There is no indication in the claim language which device is “the authentication device”. There is one mention of “the authentication device” in the Specification (Specification, [0106]), but there is no indication of what is considered “the authentication device”. Additionally, there is no support for a second verification request in the Specification for verification of the first access device and the verificator device via device fingerprints.

As to claim 10, there is no support in the Specification for a third verification request from the first access device. There is no indication that the first access device makes three verification requests.

As to claims 16, 19, and 22, it is not clear why the cryptographic information is transmitted to the other access devices upon the validation of the first access device when the other access devices have not requested access to the particular digital content.

As to claims 17, 20, and 23, it is not clear how or why the first access device gains access to the digital content simply because it has a validator role. According to claim 1, the first access device has access to the encrypted data. Another access device requests access, presumably, to data already accessed by the first access device. It appears that claim 17 suggests that the first access device cannot receive access to the requested data unless a second access device makes a request to access the requested data to the first access device.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2015/0127940 to Polehn et al. (hereinafter Polehn) in view of US PG Pub. No. 2018/0101560 to Christidis et al. (hereinafter Christidis).

As to claims 1, 18, and 21, Polehn teaches:

Polehn does not expressly mention validators. However, in an analogous art, Christidis teaches submitting to a plurality of validator devices (transaction requests are sent to validator nodes) (Christidis, [0019]).
	Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the blockchain information distribution scheme of Polehn with the plurality of validator devices of Christidis in order to make digital transactions more secure as suggested by Christidis (Christidis, [0002]).
	Polehn as modified further teaches:
b.	Validating, by each of the validator devices, the first access request according to corresponding entitlements to access the data being granted by a provider system to a plurality of access devices (access rights of the user(s)) (Polehn, [0020]).
c.	Updating, by the validator devices, a blockchain comprising a sequence of blocks linked to each other according to corresponding hashes, by adding a new one of the blocks comprising an indication of the first access request in response to a first consensus of at least some of the validator devices to a positive result of said validating the first access request (validated blocks are added to the blockchain) (Christidis, [0019]). 

e.	Encrypting, by the provider system, the data into encrypted data according to the cryptographic information (encrypting particular content) (Polehn, [0039]).
f.	Broadcasting, by the provider system, the encrypted data (providing encrypted content to requestor) (Polehn, [0039]).
g.	Receiving, by the first access device, the encrypted data being broadcast by the provider system (Polehn, [0039]).
h.	Decrypting, by the first access device, the encrypted data into the data according to the cryptographic information (Polehn, [0039 and 0070]).

As to claim 3, Polehn as modified teaches the blockchain is permissioned with the validator devices being vetted by the provider system (protection against “bad” validator node(s)) (Christidis, [0036-0038]).

As to claim 4, Polehn as modified teaches the validator devices are selected from the plurality of access devices (validator nodes can submit blocks for approval) (Christidis, [0021]).

As to claim 5, Polehn as modified teaches the provider system, the plurality of access devices and the validator devices communicate to each other over a virtual private network implemented by the provider system over a public network (public 

As to claim 6, Polehn as modified teaches:
a.	Submitting, by the first access device, a first start request to the provider system for starting operation of the first access device (user requests access to digital content) (Polehn, [0023]). 
b.	Returning, by the provider system, an indication of a plurality of verificator devices to the first access device in response to the start request (returning an access key to the requesting device based on a consensus decision) (Polehn, [0023] and Christidis, [0006]).
c.	Submitting, by the first access device, a first verification request for verifying the first access device to the verificator devices (returning an access key to the requesting device based on a consensus decision) (Polehn, [0023] and Christidis, [0006]).
d.	Verifying, by each of the verificator devices, the first access decide in response to the first verification request (returning an access key to the requesting device based on a consensus decision) (Polehn, [0023] and Christidis, [0006]).
e.	Transmitting, by the provider system, the cryptographic information to the first access device in response to a second consensus of at least some of the verificator devices to a positive result of said verifying the first access device 

As to claim 14, Polehn as modified teaches providing, by the first access device, the television transmission being decrypted to a TV set for displaying thereon (TV shows are contemplated by the combined references) (Polehn, [0014]).

As to claim 15, Polehn as modified teaches:
a.	Generating, by the provider system, a cryptographic key according to the cryptographic information and the further cryptographic information (DRM system generates key) (Polehn, [0015]).
b.	Encrypting, by the provider system, the data with the cryptographic key (Polehn, [0015]).
c.	Generating, by the first access device, the cryptographic key according to the cryptographic information being transmitted thereto by the provider system and to the farther cryptographic information being retrieved from the corresponding portable device (Polehn, [0039 and 0070]).
d.	Decrypting, by the first access device, the encrypted data with the cryptographic key (Polehn, [0039 and 0070]).
 
As to claim 17, the limitations are essentially the same as claim 1, but in this instance the first access device also has a validator role. The limitations are rejected in similar fashion to claim 1.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2015/0127940 to Polehn et al. (hereinafter Polehn) in view of US PG Pub. No. 2018/0101560 to Christidis et al. (hereinafter Christidis) as applied to claim 1 above, and further in view of US PG Pub. No. 2012/0317622 to Harjanto et al. (hereinafter Harjanto).

As to claim 2, Polehn as modified does not expressly mention a device fingerprint. However, in an analogous art, Harjanto teaches:
a.	Determining, by the first access device, an actual fingerprint thereof based on one or more physical features characterizing the first access device (generating digital fingerprint of a device at the device) (Harjanto, [0043]).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the blockchain information distribution scheme of Polehn as modified with the generation and use of a device digital fingerprint of Harjanto in order make the system more secure as suggested by Harjanto (Harjanto, [0005]).
Polehn as modified further teaches:
b.	Authenticating, by the provider system, the first access device according to corresponding known fingerprints of the plurality of access devices, the first access device being authenticated according to a match of the actual fingerprint of the first access device with the corresponding known fingerprint (fingerprint compared to whitelist of accepted fingerprints) (Harjanto, [0043]).

As to claim 8, Polehn as modified does not expressly mention a device fingerprint. However, in an analogous art, Harjanto teaches:
a.	Determining, by the first access device, an actual fingerprint thereof based on one or more physical features characterizing the first access device (generating digital fingerprint of a device at the device) (Harjanto, [0043]).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the blockchain information distribution scheme of Polehn as modified with the generation and use of a device digital fingerprint of Harjanto in order make the system more secure as suggested by Harjanto (Harjanto, [0005]).
Polehn as modified further teaches:
b.	Submitting, by the first access device, the first verification request comprising the actual fingerprint of the first access device to the verificator devices (fingerprint compared to whitelist of accepted fingerprints) (Harjanto, [0043]).
c.	Verifying by each of the verificator devices the first access device according to corresponding known fingerprints of the first access devices in response to the first verification request, the first access device being verified according to a match of the actual fingerprint of the first access device with the corresponding known fingerprint (fingerprint compared to whitelist of accepted fingerprints) (Harjanto, [0043]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419